ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court in Mycogen Plant Sci., Inc. v. Monsanto Co., 535 U.S. 1109, 122 S.Ct. 2324, 153 L.Ed.2d 153 (2002). The Supreme Court vacated this court’s judgment in Mycogen Plant Sci, Inc. v. Monsanto Co., 252 F.3d 1306 (Fed.Cir.2001), and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the appeal is reinstated.
(2) The case is returned for consideration to the original merits panel.